Order modified by granting the right to plaintiffs to examine the defendant Income Properties Corporation, through B. E. Monks, its secretary, at a time and place to be fixed on the settlement of the order, and that the said company shall either produce its original books, as recited in the order appealed from, or produce sworn copies of such necessary and material portions thereof as shall be required in writing by the plaintiffs; and that if copies are furnished, the plaintiffs shall have leave to examine the said original books and this defendant shall permit such examination, at the place where they are kept, to verify the correctness of the copies. As so modified, the order is affirmed, without costs. Lazansky, P. J., Kapper, Hagarty, Tompkins and Davis, JJ., concur. Settle order on notice.